

115 HR 1277 IH: State Medicaid Waiver Flexibility Act of 2017
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1277IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mrs. Blackburn introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo permit indefinite extensions for certain previously extended Medicaid managed care waivers.
	
 1.Short titleThis Act may be cited as the State Medicaid Waiver Flexibility Act of 2017. 2.Grandfathering certain Medicaid managed care waivers (a)In generalIn the case of a State with a grandfathered managed care waiver, the State may continue to implement the managed care delivery system that is the subject of such waiver in perpetuity under the State plan under title XIX of the Social Security Act (or a waiver of such plan) without submitting an application to the Secretary for a new waiver to implement such managed care delivery system, so long as the terms and conditions of the waiver involved are not modified. If the State seeks to modify the terms or conditions of such a waiver, the State shall submit to the Secretary an application for approval of a new waiver under such modified terms and conditions.
 (b)State with a grandfathered managed care waiver definedIn this section, the term State with a grandfathered managed care waiver means a State— (1)with a waiver approved by the Secretary of Health and Human Services under section 1915(b) of the Social Security Act (42 U.S.C. 1396u–2(b)) with respect to the authority of the State to implement a managed care delivery system under the State plan under title XIX of the Social Security Act (or under a waiver of such plan under section 1115 of such Act) that is in effect as of January 1, 2017; and
 (2)the renewal of such waiver was approved no less than two times. (c)Rule of constructionNothing in this section shall be construed, with respect to a waiver approved by the Secretary of Health and Human Services under section 1115 of the Social Security Act (42 U.S.C. 1315), to allow for the continued application in perpetuity of such waiver with respect to any aspect of the implementation of the Medicaid program under title XIX of such Act in such State other than the authority of the State to implement a managed care delivery system in such State.
			